Exhibit 10.3

 

 

NCS MULTISTAGE HOLDINGS, INC.

EMPLOYEE STOCK PURCHASE PLAN FOR NON-US EMPLOYEES
(As Effective August 3, 2017)

 

Second Amendment

 

NCS Multistage Holdings, Inc., a Delaware corporation (the “Company”), having
reserved to the Company’s Compensation, Nominating and Governance Committee (the
“Committee”) the right under Section 18.8 of the NCS Multistage Holdings, Inc.
Employee Stock Purchase Plan for Non-US Employees, as effective as of August 3,
2017 and as thereafter amended (the “Plan”), to amend the Plan, does hereby
amend the Plan, as follows:

Effective as of July 1, 2019, Section 6.2 is hereby amended in its entirety to
read as follows:

“Election Changes. During an Offering Period, a Participant may not change the
rate of his or her payroll deductions applicable to such Offering Period.  A
Participant may decrease or increase his or her rate of payroll deductions for
future Offering Periods by submitting a new Enrollment Form authorizing the new
rate of payroll deductions within the time period prescribed by the Company
prior to the start of the next Offering Period. However, a Participant may
withdraw from the Plan in accordance with Section 9.”

﻿

EXECUTED this 1st day of July, 2019, but effective as of the date set forth
above.

 

﻿

By:

/s/ John Deane

﻿

 

John Deane, Chairman

﻿

 

Compensation, Nominating and Governance

﻿

 

Committee of NCS Multistage Holdings, Inc.

 



--------------------------------------------------------------------------------